Citation Nr: 1632412	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  10-36 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a service-connected right eye disability.

2.  Entitlement to service connection for a left eye disability, claimed as secondary to a service-connected right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Original jurisdiction for the Veteran's claims was transferred to the RO in Roanoke, Virginia, prior to certification to the Board.

The Veteran appeared at a hearing before the undersigned in May 2016.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran withdrew his appeal of the denial of a rating in excess of 30 percent for his service-connected right eye disability on the record during the May 2016 hearing.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b). 

Here, the Veteran withdrew his appeal of the denial of a rating in excess of 30 percent for his service-connected right eye disability on the record during the May 2016 hearing.  The Veteran has clearly and unambiguously withdrawn his appeal of this issue.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal of the denial of a rating in excess of 30 percent for a service-connected right eye disability is dismissed.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); 38 C.F.R. § 4.2.

Here, the September 2015 VA examination report is inadequate to make an informed decision on the Veteran's claim.  First, the September 2015 examiner did not clearly state whether the Veteran has a left eye disability.  The examination report suggests there may be a left eye disability since the examiner provided an opinion that it "is less than likely than not that any left eye peripheral retinal degeneration" is the result of the in-service right eye injury.  The report also lists a single diagnosis as peripheral retinal degeneration / small atrophic retinal hole of the right eye and that there is no other ocular pathology seen at this time, leaving it ambiguous as to whether he has a left eye disability.  The September 2015 examiner did not explicitly state whether there is a current left eye disability, as directed in the examination request.  

Second, the September 2015 examiner provided no rationale for the previously referenced nexus opinion regarding "any left eye peripheral retinal degeneration."  Third, the September 2015 examiner did not adequately address secondary service connection, to include causation and aggravation, as directed in the examination request.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

Additionally, VA treatment records added to VBMS in May 2016 reveal the Veteran has a pending claim for disability benefits with the Social Security Administration (SSA).  There is no indication that SSA records have been requested.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  In cases where VA is uncertain as to the relevance of the records, such as this case, VA should be guided by the principles underlying the pro-claimant VA system.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  


Accordingly, the case is REMANDED for the following action:

1.  Request any records that may be available from the SSA with regard to a claim for disability benefits.  Associate any obtained records with the claims file.  If the records are not obtained, associate documentation of all efforts to obtain the records with the claims file and make appropriate findings consistent with statute and regulation as to why efforts to obtain the records ceased.

2.  Schedule the Veteran for a new VA eye examination, with an examiner other than the September 2015 examiner.  The selected examiner must review the claims file in conjunction with the examination and must interview the Veteran during the examination regarding the history and symptoms of the claimed left eye disability.  The examiner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current left eye disability.  The examiner must explain the basis for any conclusion and is cautioned that a mere recitation of what is in the treatment records, without comment as to the accuracy or inaccuracy of any prior diagnosis, will not be adequate.

(b)  If it is determined the Veteran has a current left eye disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current left eye disability was caused by his service-connected right eye disability.  This must include explicit consideration as to whether any eye drops prescribed for because of his right eye, and applied to the left eye, caused a current left eye disability.  

(c)  If it is determined the Veteran has a current left eye disability that was not caused by his service-connected right eye disability, provide an opinion as to whether the I is at least as likely as not (50 percent or greater probability) that the left eye disability has been chronically worsened by the service connected right eye disability.  This must include explicit consideration as to whether any eye drops prescribed for because of his right eye, and applied to the left eye, chronically worsened a current left eye disability.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any and all opinions provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinions should also be identified.

3.  Readjudicate the claim that is the subject of this remand.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative  a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


